Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 4, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given on February 25, 2021 as a result from an interview with Len Taylor on February 24, 2021.

The application has been amended as follows: 

In the claims:

13. A controller for controlling a non-volatile memory apparatus comprising page groups each comprising a plurality of pages, wherein the controller is configured to:  
     10select a target page group from the page groups, wherein the target page group comprises at least one invalid page and at least one valid page, 
     select, as a target threshold voltage distribution, a threshold voltage distribution [[of]] located between adjacent valid and invalid read voltages, 
     15select, as a target memory cell, a memory cell having a threshold voltage belonging to the target threshold voltage distribution among a plurality of memory cells configuring the target page group, and 
     control the non-volatile memory apparatus to perform an adjustment program operation for raising the threshold voltage of the 20target memory cell.  


19. A memory system comprising:  
     44a memory device including multiple level pages comprising [[of]] one or more invalid pages and one or more valid pages; and 
     a controller configured to control the memory device to raise a threshold voltage of a memory cell, 
      iwherein the threshold voltage of the memory cell is between neighboring lower and first higher read voltages, which respectively identify data stored in the valid and invalid pages, 
of the memory cell is raised not to exceed a second higher read voltage, which is adjacent to and higher than the first 10higher read voltage and identifies data stored in the valid pages, to identify data stored in the memory cell of the raised threshold voltage, and 
     wherein the controller is further configured to control the memory device to raise the lower read voltage to identify data stored 15in the memory cell of the raised threshold voltage.39

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of select a target page group from the page groups, wherein the target page group comprises at least one invalid page and at least one valid page, select, as a target threshold voltage distribution, a lower threshold voltage distribution of lower and higher threshold voltage distributions distinguished by an invalid read voltage, wherein the invalid read voltage is a read voltage for distinguishing data stored in the invalid page, and control the non-volatile memory apparatus to perform an adjustment program operation for raising the threshold voltage of the target memory cell as much as a first voltage in combination with the other limitations thereof as is recited in the claim. Claims 2-5 depend on claim 1.



Regarding claim 13: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of 10select a target page group from the page groups, wherein the target page group comprises at least one invalid page and at least one valid page, select, as a target threshold voltage distribution, a threshold voltage distribution located between adjacent valid and invalid read voltages, and control the non-volatile memory apparatus to perform an adjustment program operation for raising the threshold voltage of the 20target memory cell in combination with the other limitations thereof as is recited in the claim. Claims 14-18 depend on claim 13.



Regarding claim 19: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of wherein the threshold voltage of the memory cell is raised not to exceed a second higher read voltage, which is adjacent to and higher than the first 10higher read voltage and identifies data stored in the valid pages, to identify data stored in the memory cell of the raised threshold voltage, and wherein the controller is further configured to control the memory device to raise the lower read voltage to identify data stored 15in the memory cell of the raised threshold voltage in combination with the other limitations thereof as is recited in the claim. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827